     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 1 of 25 Page ID #:1




1     POMERANTZ LLP
2     Jennifer Pafiti (SBN 282790)
      1100 Glendon Avenue, 15th Floor
3     Los Angeles, California 90024
4     Telephone: (310) 405-7190
      Facsimile: (917) 463-1044
5     jpafiti@pomlaw.com
6
      Attorney for Plaintiff
7
8     [Additional Counsel on Signature Page]
9                               UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
12    DANIEL PIROOZIAN, Individually                  Case No.
13    and on Behalf of All Others Similarly
      Situated,                                      CLASS ACTION
14
15                               Plaintiff,          COMPLAINT FOR
                                                     VIOLATIONS OF THE
16          v.                                       FEDERAL SECURITIES LAWS
17
      RESTAURANT BRANDS                              JURY TRIAL DEMANDED
18
      INTERNATIONAL INC., JOSÉ E.
19    CIL, MATTHEW DUNNIGAN,
20    JOSHUA KOBZA, and
      ALEXANDRE MACEDO,
21
22                               Defendants.
23
24         Plaintiff Daniel Piroozian (“Plaintiff”) alleges the following based upon personal
25
     knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to
26
27   all other matters, including the investigation of Plaintiff’s counsel, which included, among

28
                                                  1
                 Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 2 of 25 Page ID #:2




1    other things, a review of Defendants’ (defined below) United States (“U.S.”) Securities
2
     and Exchange Commission (“SEC”) filings, wire and press releases published by
3
4    Restaurant Brands International Inc. (“Restaurant Brands” or the “Company”), analyst

5    reports and advisories about the Company, media reports concerning the Company,
6
     judicial filings and opinions, and other publicly available information. Plaintiff believes
7
8    that substantial additional evidentiary support will exist for the allegations set forth herein
9
     after a reasonable opportunity for discovery.
10
11                                 NATURE OF THE ACTION

12         1.     This is a federal securities class action on behalf of a class consisting of all
13
     persons and entities that purchased or otherwise acquired Restaurant Brands securities
14
15   between April 29, 2019 and October 28, 2019, inclusive (the “Class Period”), seeking to
16
     pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).
17
18         2.     Restaurant Brands, a Canadian corporation headquartered in Toronto,

19   Ontario, Canada, is one of the world’s largest restaurant chains with over 27,000 Tim
20
     Hortons, Burger King, and Popeyes restaurants in more than 100 countries and U.S.
21
22   territories as of December 31, 2019. Restaurant Brands’ common shares trade in the U.S.
23   on the New York Stock Exchange (“NYSE”) under the ticker symbol “QSR.”
24
           3.     On April 24, 2018, Restaurant Brands announced a new strategy designed to
25
26   improve performance within the Company’s Tim Hortons brand.                 Specifically, the
27
28
                                                 2
                Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 3 of 25 Page ID #:3




1    “Winning Together Plan” would focus on three key pillars: restaurant experience; product
2
     excellence; and brand communications.
3
4          4.      On March 20, 2019, Restaurant Brands announced “Tims Rewards”—a new

5    loyalty program for Tim Hortons customers in Canada. Under the Tims Rewards program,
6
     customers would be eligible for a free hot brewed coffee, hot tea, or baked good after every
7
8    seventh paid visit to a participating Tim Hortons restaurant. On April 10, 2019, Restaurant
9
     Brands announced that it was expanding the Tims Rewards program to include customers
10
11   in the U.S.

12         5.      Throughout    the   Class   Period,   Defendants     repeatedly   touted   the
13
     implementation and execution of the Company’s Winning Together Plan and Tims
14
15   Rewards loyalty program. On the heels of the Company touting the benefits of these
16
     initiatives, the Company completed two stock offerings on or about August 12, 2019, and
17
18   September 5, 2019, collectively resulting in proceeds of approximately $3 billion to

19   insiders.
20
           6.      This Complaint alleges that, throughout the Class Period, Defendants made
21
22   materially false and/or misleading statements, as well as failed to disclose material adverse
23   facts, about the Company’s business and operations.               Specifically, Defendants
24
     misrepresented and/or failed to disclose that: (i) the Company’s Winning Together Plan
25
26   was failing to generate substantial, sustainable improvement within the Tim Hortons
27
     brand; (ii) the Tims Rewards loyalty program was not generating sustainable revenue
28
                                                  3
                 Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 4 of 25 Page ID #:4




1    growth as increased customer traffic was not offsetting promotional discounting; and (iii)
2
     as a result, Defendants’ statements about the Company’s business, operations, and
3
4    prospects lacked a reasonable basis.

5           7.      On October 28, 2019, mere weeks after the offerings were completed,
6
     investors learned the truth about Tim Hortons’ hyped growth initiatives when the
7
8    Company announced disappointing financial results for the third quarter ended September
9
     30, 2019. Specifically, Defendants acknowledged that “results at Tim Hortons were not
10
11   where we want them to be with global comparable sales dipping into negative territory”

12   and admitted that “discounting [associated with Tims Rewards] is slightly more than
13
     offsetting the traffic levels, which is causing a little bit of softness in sales.”
14
15          8.      On this news, the price of Restaurant Brands common shares declined $2.59
16
     per share, or approximately 4%, from a close of $68.45 per share on October 25, 2019, to
17
18   close at $65.86 per share on October 28, 2019.

19          9.      As a result of Defendants’ wrongful acts and omissions, and the significant
20
     decline in the market value of the Company’s securities, Plaintiff and other members of
21
22   the Class have suffered significant damages.
23                                 JURISDICTION AND VENUE
24
            10.     Plaintiff’s claims arise under Sections 10(b) and 20(a) of the Exchange Act,
25
26   15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated thereunder,
27
     including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5.
28
                                                   4
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 5 of 25 Page ID #:5




1          11.     This Court has jurisdiction over the subject matter of this action under 28
2
     U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.
3
4          12.     Venue is proper in this Judicial District pursuant to Section 27 of the

5    Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements
6
     entered and the subsequent damages took place in this Judicial District. Pursuant to
7
8    Restaurant Brands’ most recent annual report on Form 10-K, as of February 10, 2020,
9
     there were 298,425,192 shares of the Company’s common shares outstanding. Restaurant
10
11   Brands’ common shares trade on the NYSE. Accordingly, there are presumably hundreds,

12   if not thousands, of investors in Restaurant Brands’ common shares located within the
13
     U.S., some of whom undoubtedly reside in this Judicial District.
14
15         13.     In connection with the acts, conduct, and other wrongs alleged in this
16
     Complaint, Defendants, directly or indirectly, used the means and instrumentalities of
17
18   interstate commerce, including the U.S. mails, interstate telephone communications, and

19   the facilities of the national securities markets.
20
                                               PARTIES
21
22         14.     Plaintiff, as set forth in the accompanying Certification, incorporated by
23   reference herein, purchased Restaurant Brands securities at artificially inflated prices
24
     during the Class Period and has been damaged thereby.
25
26         15.     Defendant Restaurant Brands is a Canadian corporation headquartered at 130
27
     King Street West, Suite 300, Toronto, Ontario M5X 1E1, Canada.
28
                                                  5
                 Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 6 of 25 Page ID #:6




1            16.     Defendant José E. Cil (“Cil”) has served as Chief Executive Officer of the
2
     Company since January 2019, and previously served as the Company’s President, Burger
3
4    King since December 2014.

5            17.     Defendant Matthew Dunnigan (“Dunnigan”) has served as Chief Financial
6
     Officer of the Company since January 2018, and previously served as Treasurer of the
7
8    Company from October 2014 until January 2018.
9
             18.     Defendant Joshua Kobza (“Kobza”) has served as Chief Operating Officer of
10
11   the Company since January 2019, and previously served as Chief Technology Officer and

12   Development Officer of the Company from January 2018 to January 2019, and as Chief
13
     Financial Officer of the Company from December 2014 to January 2018.
14
15           19.     Defendant Alexandre Macedo (“Macedo”) served as the Company’s
16
     President, Tim Hortons from December 2017 until December 2019, and previously served
17
18   as the Company’s President, Burger King North America from April 2013 until December

19   2017.
20
             20.     Defendants Cil, Dunnigan, Kobza, and Macedo are collectively referred to
21
22   herein as the “Individual Defendants.”
23           21.     The Individual Defendants, because of their positions with the Company,
24
     possessed the power and authority to control the contents of Restaurant Brands’ reports to
25
26   the SEC, press releases, and presentations to securities analysts, money and portfolio
27
     managers, and institutional investors, i.e., the market. Each of the Individual Defendants
28
                                                    6
                   Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 7 of 25 Page ID #:7




1    was provided with copies of the Company’s reports alleged herein to be misleading prior
2
     to, or shortly after, their issuance and had the ability and opportunity to prevent their
3
4    issuance or cause them to be corrected. Because of their positions and access to material

5    non-public information available to them, each of the Individual Defendants knew that the
6
     adverse facts specified herein had not been disclosed to, and/or were being concealed
7
8    from, the public, and that the positive representations that were being made were then
9
     materially false and/or misleading.
10
11         22.     Restaurant Brands and the Individual Defendants are collectively referred to

12   herein as “Defendants.”
13
           23.     Non-party 3G Restaurant Brands Holdings LP (“3G RBH”)—an affiliate of
14
15   3G Capital Partners Ltd. (“3G Capital”)—is Restaurant Brands’ controlling shareholder.
16
     As of the start of the Class Period, 3G RBH and its affiliates beneficially owned
17
18   approximately 41% of Restaurant Brands’ common shares.

19                               SUBSTANTIVE ALLEGATIONS
20
                                            Background
21
22         24.     Restaurant Brands is one of the world’s largest restaurant chains with over
23   27,000 Tim Hortons, Burger King, and Popeyes restaurants in more than 100 countries
24
     and U.S. territories as of December 31, 2019.
25
26         25.     The Company’s three restaurant brands operate under similar franchise
27
     business models that are managed independently. Restaurant Brands’ business generates
28
                                                  7
                 Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 8 of 25 Page ID #:8




1    revenue from the following sources: (i) franchise revenues, consisting primarily of
2
     royalties based on a percentage of sales reported by franchise restaurants and franchise
3
4    fees paid by franchisees; (ii) property revenues from properties the Company leases or

5    subleases to franchisees; and (iii) sales at restaurants owned by the Company. In addition,
6
     the Tim Hortons business generates revenue from sales to franchisees related to supply
7
8    chain operations, including manufacturing, procurement, warehousing and distribution, as
9
     well as sales to retailers.
10
11          26.     Founded in 1964, Tim Hortons is one of the largest donut/coffee/tea

12   restaurant chains in North America and the largest in Canada as measured by total number
13
     of restaurants. As of December 31, 2019, Restaurant Brands owned or franchised a total
14
15   of 4,932 Tim Hortons restaurants. Tim Hortons restaurants are quick service restaurants
16
     with a menu that includes premium blend coffee, tea, espresso-based hot and cold specialty
17
18   drinks, fresh baked goods, including donuts, Timbits, bagels, muffins, cookies and

19   pastries, grilled paninis, classic sandwiches, wraps, soups, and more.
20
            27.     Founded in 1954, Burger King is the world’s second largest fast food
21
22   hamburger restaurant chain as measured by total number of restaurants. As of December
23   31, 2019, Restaurant Brands owned or franchised a total of 18,838 Burger King restaurants
24
     in more than 100 countries and U.S. territories. Burger King restaurants are quick service
25
26   restaurants that feature flame-grilled hamburgers, chicken and other specialty sandwiches,
27
     french fries, soft drinks, and other affordably-priced food items.
28
                                                   8
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 9 of 25 Page ID #:9




1          28.     Founded in 1972, Popeyes is the world’s second largest quick service chicken
2
     concept as measured by total number of restaurants. As of December 31, 2019, Restaurant
3
4    Brands owned or franchised a total of 3,316 Popeyes restaurants. Popeyes restaurants are

5    quick service restaurants that distinguish themselves with a unique “Louisiana” style menu
6
     featuring fried chicken, chicken tenders, fried shrimp and other seafood, red beans and
7
8    rice and other regional items.
9
           29.     On April 24, 2018, Restaurant Brands unveiled its Winning Together Plan
10
11   designed to improve performance within the Company’s Tim Hortons brand while

12   focusing on three key pillars: restaurant experience; product excellence; and brand
13
     communications. As explained by then-Chief Executive Officer Daniel S. Schwartz: (i)
14
15   restaurant experience “encompasses interactions with our guests, both inside and outside
16
     of our restaurants”; (ii) product excellence “involves a focus on offering products that our
17
18   guests love,” including “furthering our coffee leadership in Canada” and “improving the

19   quality of our lunch products”; and (iii) brand communications is “focused on launching
20
     impactful marketing campaigns, which highlight the great values that define [Tim
21
22   Hortons].”
23         30.     Less than a year later, on March 20, 2019, Restaurant Brands announced the
24
     launch of Tims Rewards—a new loyalty program for Tim Hortons customers in Canada.
25
26   Under the Tims Rewards program, customers would be eligible for a free hot brewed
27
28
                                                  9
                 Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 10 of 25 Page ID #:10




1     coffee, hot tea, or baked good after every seventh paid visit to a participating Tim Hortons
2
      restaurant.
3
4           31.     On April 10, 2019, Restaurant Brands announced that it was expanding the

5     Tims Rewards program to include customers in the U.S.
6
          Materially False and Misleading Statements Issued During the Class Period
7
8           32.     The Class Period begins on April 29, 2019, to coincide with the filing of
9
      Restaurant Brands’ financial results for the first quarter ended March 31, 2019, with the
10
11    SEC. Among other things, Restaurant Brands reported 0.5% system-wide year-over-year

12    sales growth for Tim Hortons on system-wide sales of $1.547 billion. To this end,
13
      Defendant Cil assured investors that the “[u]nderlying fundamentals at TIM HORTONS®
14
15    remain strong” as the brand “continues to deliver on [the] Winning Together Plan.”
16
      Similarly, Defendant Cil touted that Tims Rewards “launche[d] . . . with strong
17
18    engagement.”

19          33.     During the Company’s quarterly conference call with analysts and investors
20
      held that same day, Defendant Cil highlighted “positive results across the Winning
21
22    Together initiatives we’ve implemented at Tim Hortons over the past year, including the
23    exciting launch of our new Tims rewards programs at the end of the quarter.” According
24
      to Defendant Cil:
25
26          We’re now 5 quarters into the revamp of our strategy at Tims with a strong
27          leadership team executing on the Winning Together plan that we’ve built
            alongside our restaurant owners early last year. Throughout 2018, we
28          introduced a number of building blocks designed to drive long-term
                                                  10
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 11 of 25 Page ID #:11




1           sustainable sales growth . . . . As a result, we saw a shift in direction and
2           momentum of our sales performance in Canada demonstrated by our sales
            growth building throughout the year to our Q4 results in which we saw
3           comparable sales increase by just over 2%.
4
            34.     Defendant Cil further touted “the successful launch of our Tims rewards
5
6     program, which has exceeded our expectations in its first few weeks,” explaining:
7           While it’s still early, after just the first 5 weeks, approximately 20% of
8           Canada’s population has used the loyalty program with almost half of our
            daily transactions now scanning the loyalty card. For context, we believe this
9
            level of participation by Tims’ guests in the first few weeks of the program
10          has more than doubled the participation rate in some of the best-in-class
11          loyalty programs of competitors even several years after their launch.

12          We believe, longer term, this represents a tremendous opportunity to utilize
13          the insights provided by this guest-centric data to better understand our guests’
            behaviors, their needs and wants, to better market to our guests directly and
14          to better inform our business decisions. We look forward to building our base
15          of guests on the loyalty program over the balance of this year and believe this
            platform will be a valuable asset that allows us to evolve the brand and drive
16
            even more innovation over the coming years.
17
18          35.     Similarly, in response to analyst questions regarding the benefits of the Tims

19    Rewards loyalty program, Defendant Kobza represented:
20
            Indeed, we are really pleased with the results so far on loyalty. As I think José
21          mentioned a little bit ago, the engagement from our guests so far has been
22          really impressive. We have something like 1/2 of our transactions already
            every day going through this new loyalty program in a very short period of
23          time and I think that's really exciting. To your point, I think the -- really the
24          most exciting piece about that maybe -- or probably 2 things. One, it’s
            allowing us to give something back to our most loyal guests and kind of
25
            reward their loyalty to our brand. I think that’s something that’s really special.
26          And two, going back to the point that I made to Nicole’s question earlier, it’s
27          helping us already in just such a very short period of time to be able to
            understand our business much better. I would tell you, it’s already changing
28          the way that we look at the business, that we’re able to understand the business
                                                  11
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 12 of 25 Page ID #:12




1           to be able to look at things on a guest-by-guest perspective. And so I think
2           that we’re already figuring out how it’s going to change, how we look at
            products and promotions and I think it’s going to change the way that we
3           manage the business here already this year in 2019.
4
            36.     Similarly, in response to analyst questions regarding the Company’s outlook
5
6     on competition on Tim Hortons in Canada, Defendant Cil further explained:
7           And I think what’s encouraging as we look at the long-term plans and
8           prospects for the business in Canada for Tims is that with the key
            fundamentals of the Winning Together plan, the building blocks that I’ve
9
            discussed, that we’ve discussed quite a bit, Breakfast Anytime, beverage
10          innovation, breakfast and lunch innovation, our brand communications plan,
11          reimaging, all these building blocks continue to work well in the quarter and
            they continue to work well today. Also, as we mentioned, the loyalty program
12          being launched saw quite a bit of success. It’s very much in line with what we
13          saw in the results and the test, and the impact on same-store sales was
            modestly positive initially, and we think there’s huge guest uptick and we feel
14          we’re just at the beginning of loyalty and what it could do for the business
15          long term. So we’re excited about the plans we have.
16
            37.     During the Company’s May 15, 2019 Investor Day presentation, Defendants
17
18    continued to tout the success of the Winning Together Plan and the Tims Rewards loyalty

19    program. For example, Defendant Macedo explained that, “with all our focus on driving
20
      the business, we’re executing very well on the core elements of our Winning Together
21
22    plan that’s driving our sustainable growth.” To this end, Defendant Macedo highlighted
23    for investors several aspects of the Company’s menu innovation efforts:
24
            [O]ur first step towards adjusting the current trends was simple and required
25
            no product innovation at all. It started by expanding our breakfast hours and
26          serving breakfast anytime during the day, Breakfast Anytime. This new
27          platform drove a significant amount of sales to our restaurants. And from
            there, we started to innovate in breakfast items with familiar tasteful profiles,
28
                                                  12
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 13 of 25 Page ID #:13




1           like the waffle sandwich and, most recently, the French toast sandwich, both
2           very successful.

3           This month, we are making further progress. Two of the most dominant health
4           trends in North America today are reduced portion sizing and high-protein
            options. In order to cater to these consumer trends, today we launched
5           omelette bites, a tasty protein-based snack for the guests that are on the go.
6
            Also, all the exciting trend of meatless proteins that you probably read in the
7           news, we just began a market test today for a beyond meat breakfast platform.
8           Our plant-based protein breakfast offerings will be served all day, and we
            expect to roll them out nationally before the end of summer.
9
10          So as you can see, we have a lot under way to drive long-term sales at Tims.
11
            38.     With respect to the Tims Rewards loyalty program, Defendant Macedo
12
13    stated:
14          [B]eyond a doubt, the largest driver for long-term sales growth under the
15          restaurant experience pillar is our new loyalty program.
16
                                                 ***
17
            We launched our loyalty program nationally towards the end of Q1. So with
18
            6 weeks under our belt, how are we doing so far? Simply put, the reaction of
19          our guests has totally exceeded our expectations.
20
            In the last 6 weeks, over 20% of the population of Canada has used our loyalty
21          program. And now around 50% of our guests scan loyalty in our restaurants
22          each and every day, and this data point is very powerful. Other global brands
            operating in the same space as we are have taken years to achieve levels of
23          adoption that we were able to secure after only 6 weeks. This is a testament to
24          the nature of our loyal and frequent guests.
25
            More importantly, we have seen improvement to our restaurant traffic in all
26          the regions of the country. Loyalty has been the biggest driver of incremental
27          traffic of anything we’ve done in the last few years. And it’s only the
            beginning.
28
                                                  13
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 14 of 25 Page ID #:14




1           Now that usage is already very high, we will focus our efforts with Tims
2           rewards and increasing guest registration to the program. With registration,
            we get to know our guests better. And knowing them better allows us to
3           deploy more personalized marketing initiatives and campaigns that drive sales
4           more effectively than any mass national campaign could. The program allows
            us to measure and track same-customer sales in addition to same-store sales.
5           This will take time to build, but we expect it will be a main comp driver for
6           Tim Hortons in Canada for years to come.
7           39.     On August 2, 2019, Restaurant Brands filed its financial results for the second
8
      quarter ended June 30, 2019, with the SEC. Among other things, Restaurant Brands
9
10    reported 1.6% system-wide year-over-year sales growth for Tim Hortons on system-wide
11
      sales of $1.716 billion.
12
13          40.     During the Company’s quarterly conference call with analysts and investors
14    held that same day, Defendants continued to tout Restaurant Brands’ Winning Together
15
      Plan and the Tims Rewards loyalty program. For example, Defendant Cil touted the
16
17    Company’s execution on its Winning Together Plan, stating:
18
            The Tim Hortons team continues to execute on the Winning Together plan
19          that we shared with you in May and we’re pleased with the positive
20          momentum we’ve generated in the business over the past year. As we’ve
            discussed in the past, we’re focused on investing in key areas of the business
21          that will allow us to drive long-term growth, including the continued rollout
22          of our Welcome Image, on-trend product innovations, advancements in the
            quality and consistency of our coffee experience and our exciting new loyalty
23          program. In the second quarter, we saw the positive trends in our breakfast
24          platform continue. The Omelette Bites we introduced in the quarter performed
            well and we’re working on new, great tasting flavors to be showcased in our
25
            restaurants in Canada in the second half of this year. We also launched the
26          Beyond Meat breakfast sandwich towards the end of the quarter that is
27          performing well and driving healthy levels of incrementality.

28          41.     With respect to the Tims Rewards loyalty program, Defendant Cil explained:
                                                  14
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 15 of 25 Page ID #:15




1           We’re also very excited about the success of our loyalty program, Tims
2           Rewards. After a rapid ramp-up phase over the course of about a month,
            approximately half of all transaction swipe were click Tims Rewards. This
3           reflects very strong adoption and buy-in with more than 7 million people using
4           the program every month after just a few short months. We’re really pleased
            with the level of engagement from our guests and believe we’re establishing
5           an exciting platform that we can use to drive improved guest experience and
6           sales growth in the future. As we’ve talked about before, the overall impact
            of Tims Rewards on our comparable sales so far has been neutral, however, it
7           has helped us drive an encouraging level of incremental traffic, bringing more
8           guests into our restaurants more often. Our next step is to use the powerful
            insights we’re gathering from the program to offer our guests rewards and
9
            promotions tailored to their purchasing interests. We believe this will provide
10          a solid basis and valuable program for driving incremental sales across our
11          large customer base over time.

12          42.     On August 9, 2019, HL1 17 LP—an affiliate of 3G RBH—announced the
13
      public offering of 24,000,000 shares of Restaurant Brands common shares at a price of
14
15    $72.50 per share, for gross proceeds of approximately $1.7 billion.
16
            43.     On September 4, 2019, HL1 17 LP announced the public offering of
17
18    16,960,717 shares of Restaurant Brands common shares at a price of $75.10 per share, for

19    gross proceeds of $1.3 billion.
20
            44.     In connection with these offerings, Restaurant Brands filed a shelf
21
22    registration statement in which Defendants touted the Company’s growth prospects,
23    stating, among other things, that Restaurant Brands was “a financially strong company
24
      built upon a foundation of three thriving, independent brands with significant global
25
26    growth potential” and explaining that “[n]ew product development is a key driver of the
27
      long-term success of our brands” because “the development of new products can drive
28
                                                  15
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 16 of 25 Page ID #:16




1     traffic by expanding our customer base, allowing restaurants to expand into new dayparts,
2
      and continuing to build brand leadership in food quality and taste.”
3
4              45.     Defendants’ statements about the Company’s business and operations were

5     materially false and/or misleading when made because Defendants misrepresented and/or
6
      failed to disclose that: (i) the Company’s Winning Together Plan was failing to generate
7
8     substantial, sustainable improvement within the Tim Hortons brand; (ii) the Tims Rewards
9
      loyalty program was not generating sustainable revenue growth as increased customer
10
11    traffic was not offsetting promotional discounting; and (iii) as a result, Defendants’

12    statements about the Company’s business, operations, and prospects lacked a reasonable
13
      basis.
14
15                                      The Truth Begins to Emerge
16
               46.     Plaintiff and other investors began to learn the truth about the Company’s
17
18    execution of its Winning Together Plan and Tims Rewards loyalty program on October

19    28, 2019, when the Company announced disappointing financial results for the third
20
      quarter ended September 30, 2019. Among other things, the Company reported a 0.1%
21
22    system-wide year-over-year sales decline for Tim Hortons—representing a 1.4% same-
23    store sales decline—on system-wide sales of $1.774 billion.
24
               47.     During the Company’s quarterly conference call with analysts and investors
25
26    held that same day, Defendant Cil acknowledged that “results at Tim Hortons were not
27
      where we want them to be with global comparable sales dipping into negative territory.”
28
                                                     16
                     Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 17 of 25 Page ID #:17




1     Critically, Defendant Cil also admitted that “discounting [associated with Tims Rewards]
2
      is slightly more than offsetting the traffic levels, which is causing a little bit of softness in
3
4     sales.” Additionally, in response to an analyst question as to why the introduction of plant-

5     based products did not “drive sales” despite the fact that “other brands had seen successes”
6
      with plant-based products, Defendant Cil further explained that many of the Tim Hortons’
7
8     plant-based products “were more limited-time offers to see if there was an opportunity
9
      there for growth . . . [a]nd we felt ultimately that it was only going to be a short-term
10
11    limited-time offer, which is how it performed and how we dealt with it.”

12          48.     On this news, the price of Restaurant Brands common shares declined $2.59
13
      per share, or approximately 4%, from a close of $68.45 per share on October 25, 2019, to
14
15    close at $65.86 per share on October 28, 2019.
16
            49.     Evidence demonstrating Restaurant Brands’ inability to generate sustainable
17
18    growth from the Winning Together Plan and the Tims Rewards loyalty plan continued to

19    emerge after the end of the Class Period. For example, in connection with the February
20
      10, 2020 publication of the Company’s financial results for the fourth quarter ended
21
22    December 31, 2019, Defendant Cil admitted that the Company’s “year-on-year decline in
23    comparable sales of negative 4.6% in Canada was primarily driven by the investments in
24
      our [Tims] Rewards program we’re making to attract millions of Canadians to join and
25
26    participate in our Tims [Rewards] loyalty program, which contributed approximately
27
      negative 3% to our reported comparable sales figure.” To this end, Defendant Cil admitted
28
                                                  17
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 18 of 25 Page ID #:18




1     that “loyalty will continue to be a drag on sales for the coming several quarters as we
2
      convert loyalty guests to registered loyalty guests and start deploying incremental offers
3
4     at scale.”

5                         PLAINTIFF’S CLASS ACTION ALLEGATIONS
6
             50.     Plaintiff brings this class action under Rule 23 of the Federal Rules of Civil
7
8     Procedure on behalf of a class consisting of all persons and entities that purchased or

9     otherwise acquired Restaurant Brands securities during the Class Period (the “Class”).
10
      Excluded from the Class are Defendants, their agents, 3G Capital and its affiliates,
11
12    directors and officers of Restaurant Brands, and their families and affiliates.
13
             51.     The members of the Class are so numerous that joinder of all members is
14
15    impracticable. The disposition of their claims in a class action will provide substantial

16    benefits to the parties and the Court.
17
             52.     There is a well-defined community of interest in the questions of law and fact
18
19    involved in this case. Questions of law and fact common to the members of the Class
20
      which predominate over questions which may affect individual Class members include:
21
22                  Whether Defendants violated the Exchange Act;

23                  Whether Defendants omitted and/or misrepresented material facts;
24
                    Whether Defendants’ statements omitted material facts necessary in order to
25
26                   make the statements made, in light of the circumstances under which they
27
                     were made, not misleading;
28
                                                   18
                   Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 19 of 25 Page ID #:19




1                  Whether Defendants knew or recklessly disregarded that their statements
2
                    were false and misleading;
3
4                  Whether the price of Restaurant Brands securities was artificially inflated;
5                   and
6
7                  The extent of damage sustained by members of the Class and the appropriate

8                   measure of damages.
9
            53.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the
10
11    Class sustained damages from Defendants’ wrongful conduct.
12          54.     Plaintiff will adequately protect the interests of the Class and has retained
13
      counsel who are experienced in securities class actions. Plaintiff has no interests that
14
15    conflict with those of the Class.
16
            55.     A class action is superior to other available methods for the fair and efficient
17
18    adjudication of this controversy.
19                   APPLICABILITY OF PRESUMPTION OF RELIANCE:
20                        FRAUD-ON-THE- MARKET DOCTRINE
21
            56.     Plaintiff will rely upon the presumption of reliance established by the fraud-
22
23    on-the-market doctrine in that, among other things:

24                 Defendants made public misrepresentations or failed to disclose material
25
                    facts during the Class Period;
26
27                 The omissions and misrepresentations were material;
28
                                                  19
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 20 of 25 Page ID #:20




1                  The Company’s securities traded in an efficient market;
2
                   The misrepresentations alleged would tend to induce a reasonable investor to
3
4                   misjudge the value of the Company’s securities; and
5
                   Plaintiff and the Class purchased Restaurant Brands securities between the
6
7                   time Defendants misrepresented or failed to disclose material facts and the

8                   time the true facts were disclosed, without knowledge of the misrepresented
9
                    or omitted facts.
10
11          57.     At all relevant times, the market for Restaurant Brands securities was
12    efficient because: (i) as a regulated issuer, Restaurant Brands filed periodic public reports
13
      with the SEC; and (ii) Restaurant Brands regularly communicated with public investors
14
15    using established market communication mechanisms, including through regular
16
      disseminations of press releases on the major news wire services and through other wide-
17
18    ranging public disclosures, such as communications with the financial press, securities
19    analysts, and other similar reporting services.
20
                                         NO SAFE HARBOR
21
22          58.     Defendants’ “Safe Harbor” warnings accompanying any forward-looking
23
      statements issued during the Class Period were ineffective to shield those statements from
24
25    liability. Defendants are liable for any false and/or misleading forward-looking statements

26    pleaded because, at the time each forward-looking statement was made, the speaker knew
27
      the forward-looking statement was false or misleading and the forward-looking statement
28
                                                  20
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 21 of 25 Page ID #:21




1     was authorized and/or approved by an executive officer of Restaurant Brands who knew
2
      that the forward-looking statement was false. None of the historic or present-tense
3
4     statements made by Defendants were assumptions underlying or relating to any plan,

5     projection, or statement of future economic performance, as they were not stated to be
6
      such assumptions underlying or relating to any projection or statement of future economic
7
8     performance when made, nor were any of the projections or forecasts made by Defendants
9
      expressly related to or stated to be dependent on those historic or present-tense statements
10
11    when made.

12                            LOSS CAUSATION/ECONOMIC LOSS
13
            59.     Defendants’ wrongful conduct directly and proximately caused the economic
14
15    loss suffered by Plaintiff and the Class. The price of Restaurant Brands securities
16
      significantly declined when the misrepresentations made to the market, and/or the
17
18    information alleged herein to have been concealed from the market, and/or the effects

19    thereof, were revealed, causing investors’ losses. As a result of their purchases of
20
      Restaurant Brands securities during the Class Period, Plaintiff and the Class suffered
21
22    economic loss, i.e., damages, under the federal securities laws.
23                                  SCIENTER ALLEGATIONS
24
            60.     During the Class Period, Defendants had both the motive and opportunity to
25
26    commit fraud. They also had actual knowledge of the misleading nature of the statements
27
      they made, or acted in reckless disregard of the true information known to them at the
28
                                                  21
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 22 of 25 Page ID #:22




1     time. In so doing, Defendants participated in a scheme to defraud and committed acts,
2
      practices, and participated in a course of business that operated as a fraud or deceit on
3
4     purchasers of Restaurant Brands securities during the Class Period.

5                                              COUNT I
6
          (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
7                              Thereunder Against All Defendants)
8
            61.     Plaintiff incorporates by reference the allegations in the preceding
9
10    paragraphs.
11
            62.     During the Class Period, Defendants carried out a plan, scheme, and course
12
13    of conduct that was intended to and, throughout the Class Period, did: (i) deceive the
14    investing public, including Plaintiff and the Class; and (ii) cause Plaintiff and the Class to
15
      purchase Restaurant Brands securities at artificially inflated prices. In furtherance of this
16
17    unlawful scheme, plan, and course of conduct, the Defendants, and each of them, took the
18
      actions set forth herein.
19
20          63.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii)

21    made untrue statements of material fact and/or omitted material facts necessary to make
22
      the statements not misleading; and (iii) engaged in acts, practices, and a course of business
23
24    which operated as a fraud and deceit upon the purchasers of the Company’s securities in
25
      an effort to maintain artificially high market prices thereof in violation of Section 10(b) of
26
27    the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

28
                                                  22
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 23 of 25 Page ID #:23




1           64.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff
2
      and the Class suffered damages in connection with their respective purchases of the
3
4     Company’s securities during the Class Period.

5                                             COUNT II
6
       (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)
7
8           65.     Plaintiff incorporates by reference the allegations in the preceding
9
      paragraphs.
10
11          66.     The Individual Defendants acted as controlling persons of Restaurant Brands

12    within the meaning of Section 20(a) of the Exchange Act. By virtue of their high-level
13
      positions, and their ownership and contractual rights, participation in and/or awareness of
14
15    the Company’s operations, and/or intimate knowledge of the false financial statements
16
      filed by the Company with the SEC and disseminated to the investing public, the
17
18    Individual Defendants had the power to influence and control—and did influence and

19    control, directly or indirectly—the decision-making of the Company, including the
20
      content and dissemination of the various false and/or misleading statements.            The
21
22    Individual Defendants were provided with or had unlimited access to copies of the
23    Company’s reports and other statements alleged by Plaintiff to be misleading prior to
24
      and/or shortly after these statements were issued and had the ability to prevent the issuance
25
26    of the statements or cause the statements to be corrected.
27
28
                                                  23
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 24 of 25 Page ID #:24




1           67.     In particular, each of the Individual Defendants had direct and supervisory
2
      involvement in the day-to-day operations of the Company and, therefore, are presumed to
3
4     have had the power to control or influence the particular accounting practices giving rise

5     to the securities violations as alleged herein, and exercised the same.
6
            68.     As described above, Defendants each violated Section 10(b) of the Exchange
7
8     Act and SEC Rule 10b-5 promulgated thereunder by their acts and omissions as alleged
9
      in this Complaint. By virtue of their positions as controlling persons, the Individual
10
11    Defendants are liable under Section 20(a) of the Exchange Act. As a direct and proximate

12    result of this wrongful conduct, Plaintiff and other members of the Class suffered damages
13
      in connection with their purchases of Restaurant Brands securities during the Class Period.
14
15                                         PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff prays for relief and judgment, as follows:
17
18          A.      Determining that this action is a proper class action under Rule 23 of the

19    Federal Rules of Civil Procedure;
20
            B.      Awarding compensatory damages and equitable relief in favor of Plaintiff
21
22    and other members of the Class against all Defendants, jointly and severally, for all
23    damages sustained as a result of Defendants’ wrongdoing, in an amount to be proven at
24
      trial, including interest thereon;
25
26          C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred
27
      in this action, including counsel fees and expert fees; and
28
                                                  24
                  Class Action Complaint for Violations of the Federal Securities Laws
     Case 2:21-cv-00148-DDP-AFM Document 1 Filed 01/07/21 Page 25 of 25 Page ID #:25




1           D.     Such other and further relief as the Court may deem just and proper.
2
                                    JURY TRIAL DEMANDED
3
4           Plaintiff hereby demands a trial by jury.

5     Dated: January 7, 2021                       Respectfully submitted,
6
                                                   POMERANTZ LLP
7
                                                   /s/ Jennifer Pafiti
8                                                  Jennifer Pafiti (SBN 282790)
9                                                  1100 Glendon Avenue, 15th Floor
                                                   Los Angeles, California 90024
10                                                 Telephone: (310) 405-7190
11                                                 Facsimile: (917) 463-1044
                                                   jpafiti@pomlaw.com
12
13                                                 BRONSTEIN, GEWIRTZ &
                                                   GROSSMAN, LLC
14                                                 Peretz Bronstein
15                                                 (pro hac vice application forthcoming)
                                                   60 East 42nd Street, Suite 4600
16
                                                   New York, New York 10165
17                                                 Telephone: (212) 697-6484
18                                                 Facsimile: (212) 697-7296
                                                   peretz@bgandg.com
19
20                                                 Attorneys for Plaintiff
21
22
23
24
25
26
27
28
                                                 25
                 Class Action Complaint for Violations of the Federal Securities Laws
